Citation Nr: 1204724	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  08-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cardiac arrhythmias, claimed as a heart condition; and if so, whether entitlement to service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of myocardial infarction; and if so, whether entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from January 1955 to January 1957.  He also served in the Army Reserve and the South Carolina Army National Guard from February 1974 to May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 Board decision that denied service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction based on the lack of a diagnosis or treatment for a heart attack during service and the lack of evidence indicating the Veteran developed a heart condition as a result of his military service, was not appealed.  

2.  Evidence added to the record since the final March 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction.  


CONCLUSIONS OF LAW

1.  The March 2004 Board decision denying service connection for a heart attack and residuals of myocardial infarction is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claims for service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction has been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for cardiac arrhythmias and residuals of myocardial infarction is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

New and material evidence

In a decision dated in March 2004, the Board denied service connection for a heart attack and cardiovascular disorders based on the lack of a diagnosis or treatment for a heart attack during service and the lack of evidence indicating the Veteran developed a heart condition as a result of his military service.  The Veteran subsequently filed a motion for reconsideration, which was denied in July 2007 and there is no indication that it was appealed to the United States Court of Appeals for Veterans Claims (the Court)).  The decision of the Board is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Even so, applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The fact that the RO determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

In April 2007 the Veteran requested his previously denied claims for service connection for a heart condition and residuals of myocardial infarction be reopened.  In July 2007, the RO determined that new and material evidence had not been presented to reopen the claim.  The Veteran has appealed.

New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Board notes that a change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13, 4.125 (2011); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Velez v. Shinseki, 23 Vet. App. 199 (2009).  In this case, the Veteran's current claim for service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction is based on the same factual basis as the previously denied claims, therefore, new and material evidence is necessary to reopen the claim.  Boggs, supra.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the March 2004 Board decision included the Veteran's service treatment records (STRs) that contained no complaints of, treatment for, or a diagnosis of a heart condition or heart attack.  National Guard treatment records include a March 1982 complaint of shortness of breath and left sided chest pain after wearing a protective mask.  An electrocardiographic report (EKG) was negative.  The diagnosis was anxiety reaction.  An October 1981 letter from a private physician stated that the Veteran had cardiac arrhythmias that required the placement of a permanent transvenous pacemaker.  He underwent a cardiac catheterization with the findings of essentially normal coronary arteries and mild reduction of cardiac performance.  In July 1987 the Veteran was admitted through the emergency room for very rapid heart rate, weakness, and chest pain.  The discharge diagnoses were cardiomyopathy and congestive heart failure.  

In August 2002, the appellant provided a statement in which he indicated that in March 1982 his unit was undergoing the two weeks of annual training and during one of the exercises he was in MOP 4 for hours.  He asserted that he had a heart attack during the exercise.  Fellow service members, including N.F., provided statements that the Veteran complained of chest pain and shortness of breath during annual training at Fort Bragg while out with the MOPP gear and gas mask for four hours.  In the substantive appeal, the Veteran asserted that the stress of the MOPP uniform caused him to have a heart attack.  

The Board in its March 2004 decision found that there was no persuasive medical nexus evidence of record indicating the Veteran had a heart attack during or as a result of his service in the military.  The Board also found that there was no persuasive medical nexus evidence of record indicating the Veteran developed cardiovascular disorders during or as a result of his service in the military.
Evidence compiled since the March 2004 Board decision includes VA medical records that show that the Veteran was treated for and diagnosed with congestive cardiac failure, cardiomyopathy, and atrial fibrillation.  An April 2003 buddy statement from N.F. reported that the Veteran had participated in a chemical attack exercise in March 1982 when he complained of chest pains and difficulty breathing before he collapsed with a heart attack.  During a May 2009 Board hearing the Veteran testified that he had a heart attack in March 1982, during active duty for training.  See Board hearing transcript p. 7.  He indicated that N.F. did not have a medical background.  Id. at 9.  He also testified that he was given a pacemaker in 1981 due to an irregular heartbeat.  Id. at 9 - 11.  When asked whether any doctor said he had a heart attack in March of 1982 and that it was caused by his military service or the reason that he had a pacemaker implanted was the military service, the Veteran testified that the doctor at Fort Bragg did.  The Veteran also testified that his heart disabilities resulted in shortness of breath.  In May 2009, the Veteran and his spouse asked a VA physician if the gas incident in service was related to the Veteran's breathing problems.  A follow-up reply indicated a possibility of a relationship but without more information, the physician was unable to state conclusively.  

The Board must presume the credibility of this evidence for the purpose of reopening the claim.  Justus, 3 Vet. App. 510.  The May 2009 VA physician's speculative opinion is not cumulative and raises the possibility that the Veteran's current heart condition and complaints of shortness of breath could be related to the gas incident that occurred in service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (VA regulation as to reopening a claim "must be read as creating a low threshold" and "reasonable possibility of substantiating the claim" may not be considered as a separate determination).  Upon so doing the Board finds that the evidence constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with previous evidence of record.  In this regard, the Board finds that the newly received evidence triggers VA's duty to assist the Veteran in providing him with a VA examination.  Id.  The newly submitted evidence thus raises a reasonable possibility of substantiating the Veteran's claims for service connection.  New and material evidence having been found, the Veteran's claim for service connection must be reopened.  38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for cardiac arrhythmias, claimed as a heart condition, is granted and, to that extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the Veteran's claim for service connection for residuals of myocardial infarction is granted and, to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claims for service connection for cardiac arrhythmias, claimed as a heart condition, and residuals of myocardial infarction, the Board has jurisdiction to review the issues de novo, based on the whole record.  For the reasons that follow the Board finds that the Veteran's claims for service connection must be remanded for further evidentiary development. 

A review of the Veteran's service personnel records indicates that the Veteran was determined to be medially unfit for retention due to the placement of a permanent transvenous pacemaker in October 1981.  National Guard treatment records include a March 1982 complaint of shortness of breath and left sided chest pain after wearing a protective mask.  An electrocardiographic report (EKG) was negative.  The diagnosis was anxiety reaction.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination but service treatment records include references to relevant symptoms, the Veteran has reported continuity of symptomatology and VA records show the Veteran has been treated for heart complaints.  In addition, a VA physician opined that there may be a relationship between the gas incident in service and current breathing problems.  The Veteran should thus be accorded a VA examination to address the etiology of any heart disorder present. 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as cardiovascular-renal disease, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as 'a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, such as hypertension, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities. 38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  A review of the records reveals that medical records dated in May, June, July, and September 2010 were scanned and not made part of the record.  Moreover, the RO should associate with the record relevant VA medical records dating from September 5, 2008, to May 14, 2009, and from March 29, 2011.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Associate with the record VA medical treatment records pertaining to the Veteran dating from September 5, 2008, to May 14, 2009.  

Also associate with the record relevant VA medical records dating from March 29, 2011.  

Also associate with the record copies of scanned documents dated in May, June, July, and September 2010.  

2.  Thereafter, schedule the Veteran for an examination with regard to his claim for service connection for a heart disorder including arrhythmias and residuals of a myocardial infarction.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

The examiner is specifically requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any current disability shown with respect to the heart either began in or was aggravated (i.e., permanently worsened) beyond the natural progress during a period of active military service, including a period of active duty for training in March 1982.  In that regard, the examiner's attention is directed to the March 1982 complaint of left sided chest pain and diagnosis of anxiety reaction as well as the Veteran's statements that he has been receiving treatment for his heart condition since that time.  The examiner must provide a complete rationale for the opinion.

Note:  for VA purposes, temporary or intermittent flare-ups during service are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


